DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (hereinafter “Nam”) (U.S. Pub. No. 2016/0149184A1).
	Regarding claims 1-3, 5, 7, 14 and 17, Nam teaches a separator 110 for a secondary battery that is configured such that an inorganic coating layer 120 is coated on its surface (monolayer structure) (see paragraph 37; FIG. 1).  A polyolefin-based polymer or a polyfluorine-based polymer may be used as the separator 110 (see paragraph 38).  The inorganic coating layer 120 is in a state in which a filler 130 (heat conductive inorganic particles) and a first binder 140 (core-shell particles) having a core-shell particle structure are mixed (see paragraph 40).  A second binder 135 (binder polymer) is selectively filled in spaces between the filler 130 and the first binder 140 to secure bonds between the filler 130 and the first binder 140 (see paragraph 50).  The filler 130 may include an inorganic oxide such as Al2O3,ZnO2, AlN, BoN, and mixtures thereof (see paragraphs 14 and 41).  The first binder 140 includes a core 141 and an organic/inorganic composite layer 142 (see paragraph 42).  The core includes inorganic particles which may be selected from Al(OH)3, Mg(OH)2, and mixtures thereof (meta hydroxide having a heat-absorbing property at 150-400°C) (see paragraph 44).  The organic/inorganic composite layer 142 may include a silane-based epoxy compound 
	Regarding claim 4, Nam teaches that the core may have a diameter as low as 0.01 µm (see paragraph 41).  The organic/inorganic composite layer 142 may have a thickness that is greater than 0 nm and 50 nm or less (see paragraph 50).
	Regarding claim 6, it is noted that claim 6 merely recites water-insoluble polymers without requiring that the polymer resin comprise the recited water-insoluble polymers.  Thus, claim 6 may still be satisfied by a polymer resin which includes a crosslinked polymer as permitted by claim 1.
Regarding claim 15, it is noted that claim 15 merely recites arrangements of a multilayer structure without requiring that the porous coating layer comprise the multilayer structure.  Thus, claim 15 may still be satisfied by a polymer resin which monolayer structure as permitted by claim 14.
	Regarding claim 16, Nam teaches a nonaqueous lithium secondary battery including a positive electrode; a negative electrode on the positive electrode; and the separator 110 between the positive electrode and the negative electrode (see paragraph 25).
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. as applied to claims 1-7 and 14-17 above, and further in view of Kim et al. (hereinafter “Kim”) (U.S. Pub. No. 2016/0322620A1).
Regarding claim 8, Nam does not explicitly teach wherein the core-shell particle comprises the shell in an amount of 0.5 to 3 parts by weight based on 100 parts by weight of the core portion.
Kim teaches a separator for a rechargeable lithium battery including a substrate and a heat-resistant porous layer on at least one side of the substrate, wherein the heat resistant porous layer may comprise, as a binder, a composite particle (see paragraph 88).  The composite particle includes a first particle 2 and a second particle 3, wherein the second particle may completely surround the surface of the first particle thus forming a core-shell structure (see paragraph 41).  The first particle of the composite particle may be an inorganic particle, and the second particle may be an organic particle (see paragraph 80).  The composite particle may include about 50 wt % to about 99 wt % of the first particle and about 1 wt % to about 50 wt % of the second particle (see 
Regarding claim 18, Nam does not explicitly teach applying a slurry including a solvent followed by drying.
Kim teaches that the heat-resistant porous layer may be formed by coating a coating composition including the constituent elements of the heat-resistant porous layer and a solvent on at least one of the substrate followed by drying the same (see paragraph 98).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the coating process of Kim to the coating layer of Nam because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.  
Regarding claim 22, Kim teaches that acetone may used as the solvent (see paragraph 98).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. as applied to claims 1-7 and 14-17 above.
Regarding claim 9, Nam does not explicitly teach wherein the core-shell particles are present in an amount of 30 parts to 90 parts by weight based on 100 parts by weight of the heat conductive inorganic particles.
Nam does teach, however, that the inorganic oxide 130 provides a lithium ion transfer capability (see paragraph 41) and that the core 141 of the first binder 140 provide heat resistance to the separator (see paragraph 43).  Thus, it is understood that one of ordinary skill in the art may vary the relative amounts of the inorganic oxide 130 and first binder 140 in order to achieve a desired balance between lithium ion conductivity and heat resistance.  It is noted that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP § 2144.05).


Claims 10-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. as applied to claims 1-7 and 14-17 above, and further in view of Ai et al. (hereinafter “Ai”) (U.S. Pub. No. 2017/0250400A1, cited by Applicant).
Regarding claims 10-12, Nam is silent as to heat-absorbing organic particles.
Ai teaches a second material layer which may be formed on a separator (see paragraph 26).  The second material layer comprises a second inorganic particle, 
Regarding claim 13, Nam teaches an exemplary coating layer including 95 parts by weight of an inorganic oxide, 1.5 parts by weight of a first binder, and 3.5 parts by weight of a second binder (see paragraph 57).  In this example, the inorganic oxide constitutes 95% of the total weight of the coating layer.  Ai teaches that the polymer may be included at a content of 1-10% of the total weight of the second material layer (see paragraph 22).  Thus, in the combination of Nam and Ai, the polymer of Ai would be present in an amount of approximately 1.05 to approximately 10.5 parts by weight based on 100 parts by weight of the inorganic oxide of Nam.  
Regarding claim 19, Nam is silent as to forming a first porous organic/inorganic coating layer and a second porous organic/inorganic coating layer.
Ai teaches that after the second material layer is formed on the separator, a first material layer may be formed on the second material layer (see paragraph 26) whereby coating a slurry that can form the second material layer on the separator may be followed by coating a slurry that can form the first material layer on the second material 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727                                                                                                                                                                                                        /STEPHAN J ESSEX/Primary Examiner, Art Unit 1727